Citation Nr: 1425417	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chest injury.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

3.  Entitlement to service connection for DJD of the cervical spine.

4.  Entitlement to service connection for osteoarthritis of the thoracic spine.

5.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

6.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

7.  Entitlement to service connection for sciatica of the right lower extremity.


8.  Entitlement to service connection for sciatica of the left lower extremity


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case to the RO in March 2012 for further development.   In September 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  The Board has described the issues as they appear on the cover page of the instant decision.  

Additional evidence and waiver of RO review were received in November 2012 and June 2013.

The issues of service connection for a chest injury, carpal tunnel syndrome of the upper extremities and sciatica of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's DJD of the lumbar spine is causally related to the Veteran's military service.  

2.  The Veteran's DJD of the cervical spine is causally related to the Veteran's military service.  

3.  The Veteran's osteoarthritis of the thoracic spine is causally related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The Veteran's DJD of the lumbar spine was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The Veteran's DJD of the cervical spine was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  The Veteran's osteoarthritis of the thoracic spine was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.30.  Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

The Veteran asserts he is entitled to service connection for DJD of the lumbar spine and cervical spine and osteoarthritis of the thoracic spine.  The Board will consider the issues simultaneously as the medical evidence of record does.  The record shows the Veteran has been diagnosed with chronic arthritis of his cervical spine, thoracic spine and lumbar spine by X-ray and MRI.  Thus, the remaining question is whether such disabilities are related to the Veteran's service.  

The Veteran alleges he suffered back and neck injuries as the result of an inservice vehicle accident that occurred in October 1963 while he was stationed in Michigan.  Articles from local newspapers dated in 1963 reported the accident and named the Veteran as a driver of one the three cars involved; however, the articles do not indicate he was among the injured.  The Veteran also submitted court documents from February 1965 that name him as a party in a case involving the same individuals named in the newspaper articles detailing the accident.  The Veteran testified during the September 2011 Board hearing that he was injured in the accident and sought treatment at a hospital that no longer had his records.  

The Veteran's personnel records show he was stationed in Michigan at the time of the alleged accident.  Numerous lay statements also support the Veteran's claim that he was injured in an accident that occurred in 1963.  In a February 2010 letter, the Veteran's older brother said he visited the Veteran and his family at the hospital after they were injured in a car accident in the fall of 1963.  He said the Veteran sustained injuries to his chest and back that have persisted.  The Veteran's other brother said he was personally aware of the Veteran experiencing continuous back problems after the 1963 accident in an October 2008 letter.  In a June 2009 letter, the Veteran's son said he grew up aware that his father experienced back and neck problems as a result of the 1963 accident.  Various coworkers also submitted letters stating that the Veteran had told them he was injured in an accident during service and had experienced back and neck pain since.  The U.S. Army Crime Records Center indicated it had no record of the accident in April 2012.  

The Veteran is competent to testify regarding events and symptoms he has experienced.  The Board finds his assertions that he sustained back and neck injuries in an inservice accident and that the hospital records documenting medical treatment are unavailable are consistent with the evidence of record and therefore credible.  Newspaper articles and court documents support his assertion that the accident occurred while in service.  While the article does not include him among the injured, it does not indicate he was not injured.  Furthermore, the Veteran's brothers' competent statements that described lay-observable events support his assertion that he was injured in the accident and was subsequently treated for those injuries in a hospital.  The Board has no reason to question the credibility of these accounts.  

The Veteran's service treatment records (STRs) are silent for back and neck complaints.  A January 1965 discharge examination report shows the Veteran's spine was clinically evaluated as normal.  

After a November 1999 orthopedic evaluation, an orthopedic surgeon diagnosed the Veteran with cervicothoracic spondyloarthropathy.  He noted that the Veteran reported his upper back pain began when he was 21 years old after a motor vehicle accident.  

An orthopedic surgeon examined the Veteran in November 2008.  He diagnosed the Veteran with arthritis of the neck and back.  The physician said he could not conclude where the Veteran's arthritis might have come from.  He noted that the Veteran reported an inservice injury might have caused the arthritis, but found he could not determine whether the alleged inservice injury was the cause or not.  

Another physician, Dr. Faber, indicated his practice had treated the Veteran for 20 years in a March 2009 letter.  He indicated the Veteran had arthritis of the cervical, thoracic and lumbosacral spine that had progressed over time.  The physician opined that the Veteran's arthritic complaints involving his entire spine "have been aggravated by that underlying injury," referring to the Veteran's alleged 1963 accident and injuries.  He reasoned that it's well known that trauma will accelerate the deterioration of osteoarthritis.  "It is evident that this patient's arthritis is out of proportion to that which would be expected from the infirmities of age and normal activity," he concluded.  "Hence, a substantial amount of consideration regarding this patient's arthritis must be given to his history of an accident which took place in 1963."  The physician did note that the Veteran had always complained of arthritis, but never indicated "that an auto accident that took place in 1963 has any relationship to his service in the military."

In an undated letter, a chiropractor indicated he had treated the Veteran for a number of years for ongoing degenerative changes related to his spine.  He concluded that "the problems are definitely long standing, which can be noted from the extent of the degeneration" found on X-rays and MRIs.  The chiropractor noted that the Veteran reported an accident he sustained in his early twenties caused his disabilities since the time he had met him.  He further reasoned that "these complaints are certainly long standing [and] are found to be within all medical reasonability and probability related to some significant trauma which must have occurred decades ago.  I have no reason not to think that the patient is providing an accurate history since it has been discussed for years as the common cause of today's issues.  An accident in 1963 seemingly would be the likely suspect if there is a need for this relevance." 

Another chiropractor indicated he had treated the Veteran for about 15 years for chronic problems with his entire back in a June 2009 letter.  He said the Veteran had pain in the cervical, thoracic and lumbosacral spine.  He said his records indicated that the Veteran was involved in a serious car accident when he was 21 years of age.  He opined that the Veteran's arthritis indicated by MRIs and X-Rays is "caused by the trauma he received in that accident."  He reasoned that it is common knowledge that a serious accident with trauma to the chest and neck causes these chronic problems.  He noted that the problems had existed for many years with continued acceleration.  

In a June 2009 letter, another physician, Dr. Broom, indicated his practice had treated the Veteran for chronic arthritis of his cervical, thoracic and lumbar spine for between 9 and 10 years.  He opined that the arthritis, confirmed by X-rays and MRIs, "would ultimately be caused by the trauma he received in the accident when he was 21 years of age as the problem began at that time and has accelerated and continued with chronic pain in his cervical, thoracic and lumbar regions.  It is well known that trauma will accelerate the deterioration of arthritic problems.  I would not expect his arthritis to be this advanced due to normal aging."  Dr. Broom reiterated his opinion in an April 2013 letter.  

The Veteran was provided a VA back and neck examination in July 2012.  He was diagnosed with moderate DDD and facet arthropathy of the cervical spine, moderate to severe DDD and diffuse idiopathic skeletal hypertosis (DISH) of the thoracic spine, and moderate to severe DDD and facet arthropathy of the lower lumbar and lumbosacral spine. 

In a September 2012 opinion, an orthopedic surgeon found the Veteran's neck and back conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He reasoned that a review of the Veteran's STRs and the claims file demonstrates no objective evidence that the Veteran sustained or was treated for a traumatic back or neck condition while in service.  He noted that "a traumatic event may have resulted in [the Veteran's] back conditions; however, with no evidence to suggest this occurred, I cannot attribute this Veteran's back and neck conditions to military service."  He did not comment on the conflicting medical evidence.  

The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The lengthy period without complaint or treatment of back and neck arthritis is evidence that there had not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, multiple competent medical opinions relate the Veteran's back and neck arthritis to service.  These opinions are supported by rationale that reasonably appears to contemplate a factual history that is consistent with the evidence of record.  To the extent that the opinions rely upon the Veteran's own description of the onset of his symptoms, as noted the Veteran is competent to describe his symptoms of neck and back pain, and the Board finds his descriptions to be credible in this case.  The physicians' and chiropractors' reliance upon the Veteran's credible description of the onset of his symptoms does not reduce the probative value of their medical opinion in this case.  In considering these conflicting pertinent medical opinions regarding the etiology of the Veteran's arthritis of the spine, the Board notes that the VA examiner relied on a lack of documentation of a back and neck disability or treatment for such a disability at the time of discharge.  However, the Board found the appellant's assertion that he was injured in an accident in 1963 and the hospital treatment records documenting his care for neck and back pain were discarded to be credible.  For these reasons, the Board finds that the probative value of the September 2012 VA opinion is reduced.  

The evidence is certainly equivocal to some degree, but given the conflicting opinions by medical professionals, it appears that the competent medical evidence for and against the Veteran's claim is in a state of equipoise.  38 U.S.C.A. § 5107(b).  Hence, the benefit of the doubt goes to the Veteran, and service connection for DJD of the lumbar spine and cervical spine and osteoarthritis of the thoracic spine is warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to the issues of service connection for DJD of the lumbar spine and cervical spine and osteoarthritis of the thoracic spine since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran with regard to those claims is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that the RO informed the Veteran how disability ratings and effective dates are assigned in a letter sent in October 2008.  The RO will take such actions in the course of implementing these grants of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for DJD of the lumbar spine is warranted.  Entitlement to service connection for DJD of the cervical spine is warranted.  Entitlement to service connection for osteoarthritis of the thoracic spine is warranted.  The appeal is granted to this extent, subject to the following remand.


REMAND

The Veteran was provided a VA peripheral nerves and muscles examination in August 2012.  

Regarding service connection for a chest injury, he was noted to have been diagnosed with costochondritis in September 2006.  The VA examiner found him to have a non-penetrating muscle injury in the thoracic muscle group of his torso.  The VA physician assistant opined that the Veteran's chest injury was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He reasoned that there was no documentation in the claims file that the Veteran complained of or was seen for chest wall pain, neck pain, mid or low back pain while in service.  The Board finds this opinion inadequate.  First, a January 1965 report of medical history shows that the Veteran indicated he had experienced pain or pressure in his chest.  Furthermore, while the examiner noted that the Veteran reported his chest pain began after the inservice accident, he did not consider the Veteran's disability was the result of the 1963 accident, as directed by the Board's March 2012 remand.  

The Board also finds the August 2012 peripheral nerves examination to be inadequate because the examiner did not consider whether the Veteran's disabilities were the result of the 1963 accident, as directed by the Board's March 2012 remand.  Regarding the Veteran's claim for carpal tunnel syndrome of the upper extremities, the examiner noted the Veteran was diagnosed with carpal tunnel syndrome in September 2006.  The VA examiner diagnosed the Veteran with radiculopathy and bilateral carpal tunnel syndrome.  The VA physician assistant opined that the Veteran's carpal tunnel syndrome was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that there was no documentation that the Veteran complained of or was seen for numbness or tingling pain in his wrists.  Again, this rationale does not appear to consider as fact that the Veteran was involved in an inservice accident and is, therefore, inadequate.   

Two theories of service connection for sciatica of the lower extremities have been raised.  During the September 2011 Board hearing, the Veteran testified he began experiencing these disabilities at the time of his in-service car accident.  He also has asserted that these disabilities are secondary the other injuries he allegedly sustained in the 1963 accident.  A secondary service connection theory must therefore be considered.  The August 2012 VA peripheral nerves examination must also be viewed as inadequate in that it did not address both theories of service connection.  

Remedial action is necessary to allow for fully informed appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination by an appropriate medical doctor to determine the nature, extent and etiology of his current chest injury, carpal tunnel syndrome of the upper extremities and sciatica of the lower extremities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.

The examiner is requested to respond to the following: 

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current chest injury is causally related to service, to specifically include the 1963 vehicle accident and inservice complaint of chest pain?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral carpal tunnel syndrome is causally related to service, to specifically include the 1963 vehicle accident? 

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current sciatica of the lower extremities is causally related to service, to specifically include the 1963 vehicle accident? 

(d) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current sciatica of the lower extremities is proximately due to the Veteran's service-connected disabilities (to include the Veteran's chest injury and bilateral carpal tunnel syndrome if they are found to be causally related to service)? 

(e) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current sciatica of the lower extremities has been aggravated by the Veteran's service-connected disabilities (to include the Veteran's chest injury and bilateral carpal tunnel syndrome if they are found to be causally related to service)?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

Detailed reasons for all opinions should be provided.

2.  For the purpose of avoiding further remand, the AOJ should review the examination reports and opinions to ensure that it is responsive to the above directives.  If not, the AOJ should return the report/opinion to the examiner for an addendum.

3.  After completion of the above and any additional development which the AOJ may deem necessary, the AOJ should then review the expanded record and readjudicate the issues on appeal.  The AOJ should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


